

115 HRES 190 IH: Recognizing the 50th anniversary of Lake of the Woods Association of Orange County, Virginia.
U.S. House of Representatives
2017-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 190IN THE HOUSE OF REPRESENTATIVESMarch 10, 2017Mr. Brat submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing the 50th anniversary of Lake of the Woods Association of Orange County, Virginia. 
Whereas Lake of the Woods Association is a large property owners association located in Orange County, Virginia, that was developed 50 years ago; Whereas Lake of the Woods Association currently has over 38,000 homes and 8,000 full-time residents; 
Whereas Lake of the Woods Association members have dedicated the Association to the preservation of the natural environment of the area by making significant commitment to maintaining and improving the area’s lakes, foliage, and green space; Whereas Lake of the Woods Association members have dedicated the Association to the preservation of historic resources, have conducted extensive research, and have marked the location of events of the Battle of the Wilderness, which took place in the area on 5–7 May 1864; 
Whereas Lake of the Woods has been named the 2015 Community Association of the Year for a Large Association by the Community Association Institute of Virginia; and Whereas the Articles of Incorporation of Lake of the Woods Association were approved by the Commonwealth of Virginia on April 21, 1967: Now, therefore, be it 
That the House of Representatives— (1)recognizes Lake of the Woods Association upon the occasion of its 50th anniversary; and 
(2)congratulates Lake of the Woods Association for 50 years of commitment and concern that its members have shown for their community and the environment.  